             Case 1:20-cv-08016-LJL Document 36 Filed 05/11/21 Page 1 of 2


                                     MELTZER LIPPE GOLDSTEIN & BREITSTONE, LLP
                                     190 Willis Avenue, Mineola, NY 11501 • T. 516.747.0300
                                     www.meltzerlippe.com



Asish Anne Nelluvely, Esq.
Writer’s Telephone: (516) 470-0102
Writer’s Facsimile: (516) 237-2893
Email: anelluvely@meltzerlippe.com


                                                   May 11, 2021
Via ECF                       MEMO ENDORSEMENT.
Honorable Lewis J. Liman      The Court's referral to mediation did not set a deadline for
United States District Judge  when mediation is to be held. Therefore, the Court takes no
Southern District of New York position on the request for adjournment of mediation and
Daniel Patrick Moynihan       directs parties to contact the mediation office and mediator
United States Courthouse      for any such requests. The mediation does not affect any
500 Pearl St.
                              previously set deadlines or conferences, which will proceed
New York, NY 10007
                              as ordered.
                                                     5/12/2021

          Re:       Bodziony v. Wolfgang’s Steakhouse, Inc., et al.
                    Docket No. 20-cv-08016
                    MLGB File No.: 15401.00010


Dear Judge Liman:
        This firm represents Defendants Wolfgang’s Steakhouse Inc., Wolf Eastside LLC, d/b/a
Wolfgang’s Steakhouse, ZMF Restaurants LLC, d/b/a Wolfgang’s Steakhouse at Park Avenue,
Wolf Gotham LLC, d/b/a Wolfgang’s Steakhouse – Gotham Hotel, Wolf on Broadway LLC, d/b/a
Wolfgang’s Steakhouse, Wolf at Tribeca Inc., d/b/a Wolfgang’s Steakhouse Tribeca, Peter
Zweiner and Wolfgang Zweiner (collectively, “Defendants”) in the above-referenced matter. We
write jointly with Plaintiffs’ counsel seeking to adjourn the mediation scheduled in this matter for
May 21, 2021. Plaintiffs and Defendants will be collectively known as “Parties.”
         Plaintiffs in the instant matter were members of a separate collective action commenced in
the Southern District New York by Elvir Delijanin against Defendants (Docket No. 18-cv-07854).
Plaintiffs opted out of same and commenced this litigation on or about September 28, 2020, by
filing a Complaint in the United States District Court for the Southern District of New York against
Defendants alleging multiple violations of the Fair Labor Standards Act and the New York Labor
Law.
        Plaintiffs provided a preliminary estimate of damages in December 2020, which also
constituted their initial settlement demand. Thereafter, Parties exchanged Rule 26 disclosures on
or about February 19, 2021. Following entry of a Confidentiality Order, Parties served Responses
to Interrogatories and exchanged substantial document production. Additionally, Defendants
expect to supplement their document production in the coming weeks. In the interim, a mediation
is scheduled to take place on May 21, 2021. However, as Parties continue to be far apart in
              Case 1:20-cv-08016-LJL Document 36 Filed 05/11/21 Page 2 of 2
MELTZER LIPPE GOLDSTEIN & BREITSTONE, LLP

Honorable Lewis J. Liman
United States District Judge
May 11, 2021

valuation of these claims, Counsel conferred on May 5, 2021, and agreed to submit a joint request
for the adjournment of the mediation that was previously scheduled for May 21, 2021 before
Mediator Mary J. O’Connell. Briefly, the parties believe mediation after additional discovery has
been completed will be more effective.
        In compliance with Rule 1(C) of Your Honor’s Individual Practices, Defendants state the
following: (1) the mediation was originally scheduled to take place on May 21, 2021; (2) & (3)
there have been no previous requests for the adjournment of the mediation or extension of time for
same; (4) Plaintiffs consented to the adjournment on May 5, 2021; and (5) the next scheduled
appearance before the Court is on August 4, 2021 at 3:15 p.m.
         Given the foregoing, parties request the mediation be adjourned One Hundred Twenty
(120) days. In the interim, the parties will continue to exchange discovery and proceed with
litigation of this matter.


          We thank the Court for its time and consideration.


                                               Respectfully submitted,


                                               /s/Asish Anne Nelluvely
                                               Asish Anne Nelluvely, Esq.

cc:       All Counsel of Record (via ECF)
          Mediation Office NYSD (via email – MediationOffice@nysd.uscourts.gov)
          Mediator Mary J. O’Connell (via email – mjoc@nyc.rr.com)




                                                  2
4851-3373-2072, v. 2
